Citation Nr: 1125183	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-39 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic left ear disorder to include otitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from November 1951 to October 1953.  The Veteran served during the Korean War.  He was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for "tinnitus, left ear, also claimed as hearing loss."  In October 2008, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to a "left ear condition, also claimed as tinnitus, otitis, and hearing loss."  In January 2010, the Veteran submitted a Motion to Advance on the Docket.  In March 2010, the Board granted the Veteran's motion.  In June 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim for service connection for tinnitus; granted service connection for chronic tinnitus; and remanded the issues of service connection for chronic bilateral hearing loss disability and a chronic left ear disorder to include otitis to the RO for additional action.  

In February 2011, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss disability; assigned a noncompensable evaluation for that disability; and effectuated the award as of June 12, 2006.  As the Veteran has not, to date, expressed disagreement with the effective date or the assigned rating, this issue is not presently before the Board.  

This appeal is REMANDED to the RO via the AMC, in Washington, DC.  The Department of Veterans Affairs (VA) will notify you if further action is required on your part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

In reviewing the claims file, the Board observes that the report of the Veteran's October 1953 physical examination for service separation conveys that the Veteran had a history of "suppurative, left ear, January 1953-asymptomatic."  A May 1985 written statement from Antonio H. Soler, M.D., reports that he had intermittently treated the Veteran for left ear otitis since 1957.  In a November 2010 written statement, the Veteran related that he "went to different doctors ... [t]hey applied me drops, they examined me, but everything was the same."  Clinical documentation of the cited treatment is not of record.  VA clinical documentation dated after October 13, 2006, is not of record.  The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The report of a January 2011 VA ear disease examination for compensation purposes notes that the Veteran "claims recurrent left ear discharge, last time in the year 1953."  The examiner found no active ear disease.  The Veteran was diagnosed with bilateral sensorineural hearing loss disability and tinnitus.  The examiner did not note or otherwise discuss the Veteran's post-service treatment for left ear otitis.  Indeed, he made no specific findings as to the Veteran has a current ear disability that is intermittent in nature and the etiological relationship, if any, between such disorder and service, including the Veteran's in-service suppurative left ear.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that an additional VA medical examination for compensation purposes would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed chronic left ear disabilities other than his service-connected bilateral hearing loss disability and tinnitus.  Upon receipt of the requested information and the appropriate releases, contact Antonio H. Soler, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation, not already of record, for incorporation into the record.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran after October 13, 2006.  

3.  Then schedule the Veteran for a VA medical examination for compensation purposes in order to determine the current nature and severity of his claimed chronic left ear disorder to include otitis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran has chronic left ear otitis.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic left ear disorder had its onset during active service; is etiologically related to the Veteran's inservice suppurative left ear and/or combat experiences; or otherwise originated during active service.  The examiner should consider that the Veteran had a supporative left ear in service, was diagnosed as having otitis post-service by Dr. Soler, and presently reports that he has had discomfort since service.  The examiner should also address whether the Veteran presently has a chronic disorder of the left ear that is intermittent in nature and, therefore, may not manifest on VA examination.

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a rationale for all stated opinions.  

4.  Then adjudicate the issue of service connection for a chronic left ear disorder to include otitis on a de novo basis.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

